Citation Nr: 1644011	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left arm fracture, to include as secondary to a service-connected seizure disorder.

2.  Entitlement to service connection for a dental disorder, to include as secondary to a service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran originally filed a service connection claim for a broken tooth due to his seizure disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Here, there is reported evidence of a left mandible fracture.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board regrets any delay in adjudicating this case, but finds that relevant records have not been associated with the claims folder.  The Veteran is service-connected for a seizure disorder manifested by tonic-clonic seizures with loss of consciousness.  He alleges that, following a sudden seizure which occurred at the San Juan VA Medical Center (VAMC), he awoke in the dental emergency service.  He appears to argue that he incurred a dental disorder as a result of this incident.  He did not, however, provide VA with the approximate time frame of the dental injury.

In a May 2009 rating decision, the AOJ listed as evidence VA treatment records from the Arecibo VA outpatient clinic from October 2004 to January 2009.  In denying the claim, the AOJ asserted that the Veteran's "outpatient treatment records show that in January 1993, imaging study reported left mandible fracture."  This purported record, however, is not associated with the claims folder.  

Thus, the Board must remand this claim for pertinent evidence, which include VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran the date(s) and location of his reported dental and left arm injuries.  Additionally, clarify his dates and locations of VA treatment since service discharge.  Thereafter, associate with the claims folder all available VA treatment records since service discharge.

2.  Obtain translations of all Spanish-language documents in the Veterans Benefits Management System and Virtual VA electronic claims file.

3.  Thereafter, readjudicate the claims in light of all available evidence since the last adjudication, which includes the fact that service-connection has been awarded for a seizure disorder.  

If any benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

